      Case 4:20-cv-02445 Document 13 Filed on 11/13/20 in TXSD Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                               §
ex rel. MICHAEL ANDREW HARRINGTON,                     §
                                                       §
                Plaintiff,                             §
                                                       §       Civ. No. 4:20-cv-02445
V.                                                     §
                                                       §       JURY DEMANDED
ART INSTITUTES INTERNATIONAL LLC,                      §
ART INSTITUTE OF HOUSTON LLC,                          §
DC ART INSTITUTE OF HOUSTON, LLC, &                    §
STUDIO ENTERPRISE LLC                                  §
                                                       §
                Defendants.                            §

                             MOTION TO WITHDRAW AS COUNSEL

        NOW COME Movants LAWRENCE MORALES II, ALLISON SARAH HARTRY, and

THE MORALES FIRM, P.C., attorneys of record for Plaintiff MICHAEL ANDREW

HARRINGTON, and file this Motion to Withdraw and in support thereof would show the following:

        Lawrence Morales II, Allison Sarah Hartry, and The Morales Firm, PC (“Attorneys”) hereby

respectfully request that this Honorable Court allow their withdrawal from the representation of

Plaintiff for the following reasons:

        A.      Irreconcilable conflict and differences have arisen between Attorneys and Plaintiff

                regarding the manner and or objectives of the prosecution of this civil action;

        B.      Rule 1.15(b), Tex. Disc. R. of Prof. Conduct, states that a lawyer shall not withdraw

                from representing a client unless:

                “(4)    a client insists upon pursuing an objective . . . with which the lawyer has
                        fundamental disagreement; [or]

                (6)     the representation . . . has been rendered unreasonably difficult by the
                        client.”


MOTION TO WITHDRAW                                                                                 1
      Case 4:20-cv-02445 Document 13 Filed on 11/13/20 in TXSD Page 2 of 5




        C.      Continued legal representation of Plaintiff by Attorneys will run afoul of said rules;

                and

        D.      As a result of the attorney-client privilege, Attorneys cannot elaborate on the

                substantive nature of the conflict and disagreement. However, Attorneys assure the

                Court that they do not make this Motion lightly. Counsel would be happy to submit

                an in camera affidavit discussing the reasons for this Motion in more detail or appear

                before the Court in camera in person or over the telephone so that the attorney-client

                privilege is preserved. See, e.g., Energytec, Inc. v. Proctor, Civil Action No. 3:06-CV-

                871-L, 2007 U.S. Dist. LEXIS 97473, at *6 (N.D. Tex. 2007) (reviewing attorney-

                client documents in camera to preserve privilege in deciding motion to withdraw as

                counsel).

        As of the date of this Motion, the undersigned counsel has not been contacted by any other

attorney to substitute as Plaintiff’s counsel. Since the successor attorney is not known, the following

information is set forth:

                Client’s Name:         Michael Andrew Harrington
                Address:               Hartford, Connecticut
                Phone:                 212-203-2303
                Email:                 mikesanramon@live.com

        A copy of a draft of this motion, not including the Certificates of Conference and Certificate

of Service, was delivered by email to Plaintiff and Plaintiff confirmed receipt. Plaintiff has been

notified in writing of his right to object to this motion upon its filing. Plaintiff has also had the

opportunity to discuss this motion and related issues with Ms. Hartry and Mr. Morales.

        The Court has not entered a Scheduling Order in this case yet. Defendants have filed a Motion

to Dismiss on November 4, 2020, with a motion docket date of November 25, 2020. Counsel for

Plaintiff have responded to this Motion in full. See (Dkt. No. 12).

MOTION TO WITHDRAW                                                                                    2
        Case 4:20-cv-02445 Document 13 Filed on 11/13/20 in TXSD Page 3 of 5




         Ms. Hartry, Mr. Morales, and The Morales Firm, PC are committed to representing Mr.

Harrington competently and diligently, and they will continue to do so until and unless the Court

grants this Motion.

         The Motion to Withdraw is not sought for the purposes of delay, but so that justice may be

done.

         Wherefore, Premises Considered, Movants LAWRENCE MORALES II, ALLISON SARAH

HARTRY, and THE MORALES FIRM, P.C. respectfully request that the Court find good cause

exists for withdrawal; grant their Motion to Withdraw as Counsel of Record; and such other and

further relief that Movants may show themselves justly entitled.




MOTION TO WITHDRAW                                                                               3
      Case 4:20-cv-02445 Document 13 Filed on 11/13/20 in TXSD Page 4 of 5




                                              Respectfully submitted,

                                              /s/ Allison Sarah Hartry
                                              Lawrence Morales II
                                              State Bar No. 24051077
                                              lawrence@themoralesfirm.com
                                              Allison Sarah Hartry
                                              State Bar No. 24083149
                                              ahartry@themoralesfirm.com
                                              THE MORALES FIRM, P.C.
                                              6243 IH-10 West, Suite 132
                                              San Antonio, Texas 78201
                                              Telephone: (210) 225-0811
                                              Facsimile: (210) 225-0821

                                              ATTORNEYS FOR PLAINTIFF


                    CERTIFICATE OF CONFERENCE WITH CLIENT

         I hereby certify that on November 5, November 6, November 8, November 9, and
November 11, I have conferred or attempted to confer with Plaintiff Michael Andrew Harrington
regarding the contents of this Motion and its request relief. I further certify that I have informed
Mr. Harrington about the pending settings and deadlines and informed him that he has a right to
object to this Motion. I have provided him with a copy of the Local Rules for the Southern District
of Texas and the Federal Rules of Civil Procedure. I have informed him that, upon his request, I
will file on his behalf with the Court any objection he may have in response to this Motion. Mr.
Harrington has had several opportunities to discuss this requested relief with Mr. Morales and with
me. I have informed Mr. Harrington that I will give him, or any attorney he hires to represent him
in the future, a complete electronic copy of his file if the Court grants this Motion.
         I further certify that Mr. Harrington has not provided me with any position on the relief
requested in this Motion. As such, I am marking this Motion as Opposed.

                                              /s/ Allison S. Hartry_________
                                              Allison S. Hartry


            CERTIFICATE OF CONFERENCE WITH OPPOSING COUNSEL

      I hereby certify that on November 13, 2020, I conferred with counsel Theanna Bezney,
who informed me that Defendants The Arts Institutes International, LLC and Art Institute of
Houston, LLC dba DC Art Institute of Houston, LLC are unopposed to the relief requested in this
Motion.

                                              /s/ Allison S. Hartry_________
                                              Allison S. Hartry

MOTION TO WITHDRAW                                                                                4
      Case 4:20-cv-02445 Document 13 Filed on 11/13/20 in TXSD Page 5 of 5




               CERTIFICATE OF CONFERENCE WITH UNITED STATES

        I hereby certify that on November 12, 2020, I conferred with counsel for the United States,
Ken Shaitelman, who informed me that the United States takes no position on the relief requested
in this Motion.



                                             /s/ Allison S. Hartry_________
                                             Allison S. Hartry


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I served the foregoing instrument on admitted
counsel of record via the Court’s CM/ECF system. I also served the foregoing instruction on Mr.
Harrington by email on November 13, 2020.


                                             /s/ Allison S. Hartry_________
                                             Allison S. Hartry




MOTION TO WITHDRAW                                                                               5
